DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: 
At [0057], the SPEC recites “through hole 41”. This is inconsistent with the absence of 41 in Fig. 9.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a first time and a second time staggered from the first time” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because: 
37 CFR 1.84(m) recites “The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility.” In this case, shading reduces legibility.  
a.	37 CFR 1.84(m) recites “Solid black shading areas are not permitted”; however, some of Applicant’s figures include solid black shading.
37 CFR 1.84(h) recites “All views of the drawing must be grouped together and arranged on the sheet(s) without wasting space”; however, some of Applicant’s drawing sheets are dominated by wasted space. See sheet 1, for example.
Fewer than all lines, numbers, and letters are “sufficiently dense and dark, and uniformly thick and well-defined” as required by 37 CFR 1.84(l).  
Some numerals fail to conform to the height limitation expressed in 37 CFR 1.84(p)(3): “Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.” 
It is unclear where some lead lines point. See Fig. 10, for example.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (US 20170108971 A1).
As recited in independent claim 1, Yang et al show a touch display panel (see Fig. 2, for example), comprising: a substrate (TFTglass); and a light-emitting unit layer (see three sub-pixels in Fig. 2) located on one side (upper side) of the substrate (TFT glass), wherein the light- emitting unit layer (including three sub-pixels shown in Fig. 2) comprises a cathode metal layer (see “cathode & touch electrode” in Fig. 2), the cathode metal layer (see “cathode & touch electrode” in Fig. 2) forms first touch electrodes (2, for example) and second touch electrodes (3, for example), and the first touch electrodes 2 and the second touch electrodes 3 are insulated from each other (“isolated from each other” [0042]) and form a mutual capacitive touch electrode (see [0042], wherein “a touch driving electrode and a touch sensing electrode” constitute parts of a mutual capacitive touch electrode).
As recited in claim 2, Yang et al show that light-emitting unit layer (see three sub-pixels shown in Fig. 2) has a light-emitting period (a frame, for example, is a light-emitting period, insofar as the function of the three sub-pixels shown in Fig. 2 is to emit light, frame after frame), and the light-emitting period comprises a first time (“touch stage” [0042]) and a second time (“display stage” [0042]) staggered from the first time (“touch stage” [0042]); at the first time (“touch stage” [0042]), the first touch electrodes (“the touch electrode includes a touch driving electrode” [0042]) each are configured to receive a touch drive signal (such a signal is necessarily present for “a touch driving electrode” [0042], insofar as the touch sensing device would be inoperative in the absence of such a touch drive signal), the second touch electrodes (“the touch electrode includes … a touch sensing electrode” [0042]) each are configured to receive a touch induction signal (such a signal is necessarily present for “a touch sensing electrode” [0042], insofar as the touch sensing device would be inoperative in the absence of such a touch induction signal), or at the first time, the second touch electrodes (“the touch electrode includes a touch driving electrode” [0042]) each are configured to receive the touch drive signal (such a signal is necessarily present for “a touch driving electrode” [0042], insofar as the touch sensing device would be inoperative in the absence of such a touch drive signal), and the first touch electrodes (“the touch electrode includes … a touch sensing electrode” [0042]) each are configured to receive the touch induction signal (such a signal is necessarily present for “a touch sensing electrode” [0042], insofar as the touch sensing device would be inoperative in the absence of such a touch induction signal); and at the second time (“in a display stage” [0042]), the first touch electrodes 2 and the second touch electrodes 3 are both configured to (necessarily, insofar as no displayed image would appear in the absence of a display drive signal received by the cathode) receive a display drive signal (“the at least one electrode 1 acting as a cathode electrode in a display stage” [0042]).
As recited in claim 3, Yang et al show that the first touch electrodes 2 and the second touch electrodes 3 are arranged at the same layer (see arrangement of 2 and 3 at the layer of 1 in Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 20170108971 A1).
As recited in independent claim 15, Yang et al disclose an electronic device (“mobile phone, PDA, digital camera” [0005]). In another embodiment, Yang et al show a touch display panel (see Fig. 2, for example) comprising a substrate (TFTglass); and a light-emitting unit layer (see three sub-pixels in Fig. 2) located on one side (upper side) of the substrate (TFT glass), wherein the light-emitting unit layer (including three sub-pixels shown in Fig. 2) comprises a cathode metal layer (see “cathode & touch electrode” in Fig. 2), the cathode metal layer (see “cathode & touch electrode” in Fig. 2) forms first touch electrodes (2, for example) and second touch electrodes (3, for example), and the first touch electrodes 2 and the second touch electrodes 3 are insulated from each other (“isolated from each other” [0042]) and form a mutual capacitive touch electrode (see [0042], wherein “a touch driving electrode and a touch sensing electrode” constitute parts of a mutual capacitive touch electrode).
As recited in independent claim 15, Yang et al are silent regarding whether the touch display panel is arranged on the device body of an electronic device.
Official notice is taken of the fact that electronic devices with bodies were known in the art prior to the effective filing date.
Moreover, the Examiner finds that devices with bodies were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrange the touch display panel of Yang et al’s Fig. 2-3 embodiment on a body of an electronic device. The rationale is as follows: one of ordinary skill in the art would have had reason to extend the touch screen panel of Yang et al all over people’s lives as taught by Yang et al (“Touch Screen Panel has gradually extended all over people’s life” [0004], “in the field of display like mobile phone, PDA, digital camera, OLED has begun to replace conventional LCD display panel” [0005]) so as to decrease power consumption, to decrease production cost, to achieve wide viewing angle, and to achieve fast response in an electronic device as suggested by Yang et al (“Compared with liquid crystal display, OLED has advantages like low power consumption, low production cost, self-luminous, wide viewing angle and fast response and so on” [0005]) while avoiding increases in processing cost and processing time as taught by Yang et al (“integrate In Cell Touch technology with OLED display technology so as to embed the touch function inside an OLED display panel, without additional processes and costs” [0008]). 
Regarding claim 16: See teachings above for claim 2.
Regarding claim 17: See teachings above for claim 3.

Claim Rejections - 35 USC § 103
Claim(s) 4-7 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 20170108971 A1) in view of Kim et al (US 20100013745 A1).
Yang et al show a panel and a device as described above.
As recited in claims 4 and 18, Yang et al are silent regarding a first connecting part and a second connecting part, wherein the adjacent first touch electrodes are electrically connected to each other through the first connecting part, the adjacent second touch electrodes are electrically connected to each other through the second connecting part, and the second connecting part is crossed with and insulated from the first connecting part.
As recited in claims 4 and 18, Kim et al show a first connecting part (see 311b in Fig. 4A) and a second connecting part (see 320 in Fig. 4E), wherein adjacent first touch electrodes 311a are electrically connected to each other (“Each of the connecting units 311b is formed between two of the main bodies 311a and connects the two main bodies 311a that are adjacent to each other” [0076]) through the first connecting part 311b, adjacent second touch electrodes 312a are electrically connected to each other (“main bodies 312a are connected to each other … by the second pattern layer 320” [0080]) through the second connecting part 320, and the second connecting part 320 is crossed with and insulated from (see insulation 330 which appears between 311b and 320 in Fig. 4D) the first connecting part 311b.
Moreover, the Examiner finds that first and second connecting parts were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to replace the touch electrode layout of Yang et all with the touch electrode layout of Kim et al. The rationale is as follows: one of ordinary skill in the art would have had reason to substitute known equivalents. 
As recited in claims 5 and 19, Yang et al are silent regarding whether the first connecting part is arranged at the same layer as the first touch electrodes and the second touch electrodes, wherein the first connecting part avoids sub-pixels of the light-emitting unit layer.
As recited in claims 5 and 19, Kim et al show that first connecting part 311b is arranged at the same layer (see appearance of Fig. 4E, for example) as the first touch electrodes 311a and the second touch electrodes 312a, wherein the first connecting part avoids sub-pixels of the light-emitting unit layer (“The capacitive pattern layer has a plurality of openings corresponding in position to the plurality of pixels” [0009]; “by locating the openings 311e above the emission layer from which light is emitted, the light emitted from the emission layer may pass through the first direction pattern units 311 via the openings 311e without significant reduction in luminance” [0077]; “as illustrated in FIG. 5B, a plurality of openings 311eR, 311eG, and 311eB may be formed to individually correspond to each of the R/G/B subpixels in the display unit 200 (see FIG. 2)” [0078]).
Moreover, the Examiner finds that connecting parts arranged at a same layer was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrange the connecting parts in the same layer as the first and second touch electrodes while avoiding sub-pixels when modifying the device of Yang et al as shown by Kim et al. The rationale is as follows: one of ordinary skill in the art would have had reason to avoid misalignment of electrodes by forming both sets of electrodes in a single layer using a single mask as is well known in the art, and to avoid reduction in luminance by arranging subpixels in locations which avoid passing through electrode material as suggested by Kim et al (“The capacitive pattern layer has a plurality of openings corresponding in position to the plurality of pixels” [0009]; “by locating the openings 311e above the emission layer from which light is emitted, the light emitted from the emission layer may pass through the first direction pattern units 311 via the openings 311e without significant reduction in luminance” [0077]; “as illustrated in FIG. 5B, a plurality of openings 311eR, 311eG, and 311eB may be formed to individually correspond to each of the R/G/B subpixels in the display unit 200 (see FIG. 2)” [0078]). 
As recited in claims 6 and 20, Yang et al are silent regarding whether the second connecting part is located between the substrate and the second touch electrode.
Regarding claims 6 and 20: Kim et al show that “the second pattern layer 320 is formed on a surface of the first insulating layer 330 so as to face the substrate 100” [0083]. See relative locations of 310 (“310 includes a plurality of first direction pattern units 311 arranged in parallel rows extending in a first direction (e.g., an X direction in FIG. 4A), and a plurality of second direction pattern units 312 arranged in parallel columns extending in a second direction (e.g., a Y direction in FIG. 4B) that is substantially perpendicular to the first direction” [0075]) and 320 in Fig. 4D, wherein the structure shown in Fig. 4D would be installed above substrate 100 (see relative positions of 300 and 100 in Fig. 3).
Furthermore, there is no invention in relocating known parts, when the functioning of the apparatus is not changed by the relocation. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Moreover, the Examiner finds that the recited relative locations of parts were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited relative locations in the course of routine design choice. The rationale is as follows: one of ordinary skill in the art would have had reason to try any one of the finite number of known locations for a second connecting part, including the claimed location, as is known in the art. 
Regarding claim 7: The product by process limitations in these claims are directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessman, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al, 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process limitations or steps, which must be determined in a “product by process” claim, and not the patentability of the process limitations.  Moreover, an old or obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear. In this case, the electrode and insulation structures of Kim et al are capable of being gleaned from the recited process.

Allowable Subject Matter
Claims 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday-Friday approx. 11AM-3:30PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
09/10/2022